PETROPLUS, JUDGE:
The claim was submitted on a written stipulation, which sets forth the following facts: On October 28, 1969, while Claimant’s daughter was driving a motor vehicle owned by the Claimant over U. S. Route 61 near Pratt, West Virginia, a construction crew working in the area on the installation of a traffic counter on behalf of the Respondent, tugged or pulled on a rubber hose across the highway causing a stabilizer nail used to tie down the rubber hose to the pavement to damage a tire of the motor vehicle passing over the traffic counter. The tire was damaged in the agreed amount of $11.00.
It appearing to the Court that the vehicle was damaged by the failure of the Respondent’s agents to exercise proper care under the circumstances, and the driver being free from fault, the Court makes an award of $11.00 to compensate the Claimant for his loss.
Claim allowed in the amount of $11.00.